Exhibit 10.8

 

[*]                                 Text redacted pursuant to application for
Confidential Treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended, and filed separately with the Securities and Exchange Commission.

 

PATENT LICENSE AGREEMENT

 

THIS PATENT LICENSE AGREEMENT (“License Agreement”), dated for reference
December 31, 2004 (the “Execution Date”), is entered into by and between
AudioFAX IP LLC, a Georgia limited liability company (“AudioFAX”), and
Interactive Intelligence Inc. an Indiana corporation (“Interactive
Intelligence”), as of the date on which this License Agreement has been fully
executed by all of the parties hereto (“Effective Date”).

 

WHEREAS, AudioFAX owns certain patents and desires to grant to Interactive
Intelligence a license under the claims of the Licensed Patents;

 

WHEREAS, Interactive Intelligence desires to obtain a license from AudioFAX
under the claims of the Licensed Patents.

 

NOW, THEREFORE, in consideration of the foregoing and the respective promises
and covenants contained in this License Agreement, AudioFAX and Interactive
Intelligence hereby agree as follows:

 

1.                                       Definitions.

 

The following terms shall have the meanings set forth below:

 

1.1                                 Change of Control.  “Change of Control”
means the acquisition, directly or indirectly, by any person, entity or group of
more than fifty percent (50%) of voting power of the voting stock of Interactive
Intelligence.  “Change of Control” shall also mean any transaction in which any
person, entity or group acquires,

 

--------------------------------------------------------------------------------


 

directly or indirectly, the power to elect a majority of the Board of Directors
of Interactive Intelligence.

 

1.2                                 Change Event.  “Change Event” means a Change
of Control or any transaction described in Paragraphs 10, 11.1, 11.2 or 11.3
below.

 

1.3                                 Excluded Market Products.  “Excluded Market
Products” means any product or service made for, used by or sold directly or
indirectly to any Person who owns or controls or operates one or more hotels,
motels, or similar businesses in the lodging industry identified by the same
Standard Industrial Classification (1987 ed.) for the sole purpose of providing
in-room guest-related services to guests who are lodging with that Person.  Such
guest-related services are not intended to include back office or administrative
uses.  For the purpose of this definition only, “Person” means an individual, a
corporation, a partnership, an association, a limited liability company, a
trust, any unincorporated organization or a government or a political
subdivision thereof.

 

1.4                                 Licensed Patents.  “Licensed Patents” means
United States Patent No. 4,994,926, No. 5,291,302, No. 5,459,584, No. 6,643,034,
and No. 6,785,021; Canadian Patent No. 1329852 and No. 2101327; and any
divisional, continuation, continuation-in-part, reexamination, reissue or
foreign counterpart of any of these patents; and any patent owned by AudioFAX
that issues from a patent application pending before a patent office on the
effective date and any divisional, continuation, continuation-in-part,
reexamination, reissue or foreign counterpart of any such patent.

 

2

--------------------------------------------------------------------------------


 

1.5                                 Interactive Intelligence’s Licensed
Products.  “Interactive Intelligence’s Licensed Products” means all products,
including software and hardware, and services sold by Interactive Intelligence
and/or its Subsidiaries, which products and services are covered by one or more
claims of the Licensed Patents.

 

1.6                                 First [*] Date.  “First [*] Date” means the
date on which Interactive Intelligence and/or its Subsidiaries reports in its
and/or their financial statements [*] in the aggregate during [*] consecutive
fiscal quarters.

 

1.7                                 Second [*] Date.  “Second [*] Date” means
the date on which Interactive Intelligence and/or its Subsidiaries reports in
its and/or their financial statements [*] in the aggregate during [*]
consecutive fiscal quarters.

 

1.8                                 Third [*] Date.  “Third [*] Date” means the
date on which Interactive Intelligence and or its Subsidiaries reports in its
and/or their financial statements [*] in the aggregate during [*] consecutive
fiscal quarters.

 

1.9                                 Subsidiary.  “Subsidiary” means a
corporation, partnership, limited liability company or other legal entity
currently Controlled by Interactive Intelligence, but only for so long as such
Control exists. 

 

1.10                           Controlled/Control.  “Controlled” or “Control”
means the ownership of more than fifty percent (50%) of the voting stock of a
Subsidiary or other legal entity.

 

2.                                       License.

 

2.1                                 Grant.  AudioFAX grants to Interactive
Intelligence a worldwide, non-exclusive, non-divisible, fully paid-up license
under the claims of the Licensed Patents to import, make, use, offer to sell or
sell Interactive Intelligence’s Licensed Products, except as limited herein. 
This license does not include any license or

 

3

--------------------------------------------------------------------------------


 

right to import, make, use, offer to sell or sell any Excluded Market Products
or any products or services that are not Interactive Intelligence’s Licensed
Products.  This license does not include any right to grant or issue
sub-licenses except as set forth in Paragraph 2.2 below.  Any other attempt to
grant or issue sub-licenses without the express written consent of AudioFAX,
which may be withheld by AudioFAX for any reason, shall be void.  This license
shall become effective only upon Interactive Intelligence’s full and timely
compliance with the terms of Paragraphs 4 and 5 below.

 

2.2                                 Sub-licenses.  Interactive Intelligence may
grant a sub-licenses to any or all of its Subsidiaries and Interactive
Intelligence’s and such Subsidiaries’ respective customers, resellers,
distributors and value added resellers (“VARs”) of Interactive Intelligence’s
Licensed Products; provided, however, that each of the following conditions is
met:  (a) said sub-license shall be strictly limited to the re-sale or use of
Interactive Intelligence’s Licensed Products only; (b) said sub-license is
entirely derivative of and dependant on the license and rights granted in this
License Agreement to Interactive Intelligence; and (c) said sub-license is
subject to all of the terms, conditions, restrictions and definitions set forth
in this License Agreement;  (d) said sub-license granted to a Subsidiary shall
terminate on the date such Subsidiary ceases to be a Subsidiary; and (e) said
sub-license shall terminate upon any termination of the License Agreement or the
license granted herein to Interactive Intelligence; provided, however, said
sub-license granted prior to such termination shall survive with respect to
those units of Interactive Intelligence’s Licensed Products sold before
termination.

 

4

--------------------------------------------------------------------------------


 

3.                                       Records.

 

Interactive Intelligence, and any assignee, transferee, successor and person or
entity controlling Interactive Intelligence, shall furnish to AudioFAX once per
year appropriate and relevant information that AudioFAX may reasonably request
to enable AudioFAX to determine which products and services are covered under
this License Agreement and whether the First [*] Date, Second [*] Date and Third
[*] Date has occurred.

 

4.                                       License Fee.

 

In consideration of the license granted herein, Interactive Intelligence shall
pay and deliver to AudioFAX a License Fee as follows:  Interactive Intelligence
shall pay to AudioFAX a non-refundable license fee in the total amount of One
Million Dollars ($1,000,000.00) (“License Fee”), to be paid by Interactive
Intelligence and received by AudioFAX by wire transfer in the following
installments on or before the following dates:

 

Payment Amount

 

Due Date

 

 

 

Payment 1: US $275,000.00

 

January 24, 2005

 

 

 

Payment 2: [*]

 

[*]

 

 

 

Payment 3: [*]

 

[*]

 

 

 

Payment 4: [*]

 

[*]

 

5.                                       Processing Fee.

 

Interactive Intelligence shall pay to AudioFAX a one-time, non-refundable
license processing fee of Twenty-Five Thousand Dollars (US $25,000.00)
(“Processing Fee”).  The Processing Fee shall be paid by Interactive
Intelligence and received by AudioFAX by wire transfer on or before January 24,
2005.

 

5

--------------------------------------------------------------------------------


 

6.                                       Late Payment Charge.

 

Payments provided for in this License Agreement when overdue, shall be subject
during the delinquency period to a late payment charge calculated at a rate of
interest equal to one and one quarter percent (1.25%) per month; provided,
however, that if the amount of such late payment charge exceeds the maximum
permitted by law for any such charge, such charge shall be reduced to such
maximum amount.

 

7.                                       Taxes.

 

AudioFAX is not responsible for any sales, use, value-added, personal property
or other taxes imposed on Interactive Intelligence’s manufacture, use,
possession, offer of sale or sale of Interactive Intelligence’s Licensed
Products.  Each party shall be solely responsible for any taxes based on its own
net income.

 

8.                                       Term and Termination.

 

8.1                                 The term of this License Agreement shall be
from the Effective Date until the expiration of the last to expire of the
Licensed Patents.

 

8.2                                 AudioFAX may terminate this License
Agreement after written notice to Interactive Intelligence that Interactive
Intelligence has materially breached any of the terms and conditions of this
License Agreement, and Interactive Intelligence fails to cure such breach within
thirty (30) days after receipt of such notice.

 

8.3                                 This License Agreement may be, without
opportunity for cure, immediately and automatically terminated at AudioFAX’s
option if full and timely payment of the License Fee has not been made to
AudioFAX in accordance with Paragraphs 4 and 5 above.

 

8.4                                 In the event of termination of this License
Agreement, Interactive Intelligence shall not be entitled to a refund of any
payments made to AudioFAX.

 

6

--------------------------------------------------------------------------------


 

8.5                                 This License Agreement may be terminated by
AudioFAX, in its sole discretion, if a petition in Bankruptcy or for
receivership or liquidation of Interactive Intelligence is filed or an
assignment is made for the benefit of creditors of Interactive Intelligence.

 

9.                                       Limitations.

 

9.1                                 Nothing contained in this License Agreement
shall be construed as creating any form of license or rights under any
copyrights, mask works, trademarks, tradenames, service marks, service names,
trade secrets or confidential information owned or controlled by AudioFAX.

 

9.2                                 Disclaimer.  ALL WARRANTIES EXPRESSLY SET
FORTH HEREIN, IF ANY, ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER EXPRESS OR
IMPLIED (INCLUDING THE IMPLIED WARRANTIES OF FITNESS FOR PARTICULAR USE OR OF
MERCHANTABILITY) OR ASSERTED TO ARISE BY IMPLICATION UNDER ANY STATUTE, RULE OR
REGULATION OF ANY JURISDICTION.  ALL SUCH OTHER WARRANTIES ARE HEREBY
DISCLAIMED.

 

9.3                                 Marking.  Interactive Intelligence shall
permanently mark the user manuals and materials associated with Interactive
Intelligence’s Licensed Products, in the manner required by 35 U.S.C. § 287,
with the numbers of the United States and Canadian Licensed Patents. 
Interactive Intelligence may advertise or reference the fact that Interactive
Intelligence’s Licensed Products are licensed under the Licensed Patents and
that such patents are owned by AudioFAX but, except as expressly provided
herein, shall not otherwise use the name or any trademark or servicemark of
AudioFAX to market, advertise or promote Interactive Intelligence’s Licensed
Products or any other products, or services, without AudioFAX’s express written
consent.

 

7

--------------------------------------------------------------------------------


 

10.                                 Transfer.

 

AudioFAX may freely assign and transfer any or all of its rights and obligations
under this License Agreement and any or all of its rights and obligations in one
or more of the Licensed Patents without Interactive Intelligence’s approval. 
The license, rights and obligations of Interactive Intelligence arising under
this License Agreement are personal to Interactive Intelligence.  Interactive
Intelligence may not assign or transfer (collectively, “Transfer”) any of its
license, rights or obligations granted under this License Agreement, except as
set forth below in this Paragraph 10.  Any attempted Transfer not specifically
permitted by this Paragraph 10, whether by operation of law or otherwise, shall
be void.  Interactive Intelligence may Transfer on one occasion not less than
all of Interactive Intelligence’s license, rights and obligations arising under
this License Agreement to the third party purchaser of Interactive Intelligence,
which purchaser acquires all or substantially all of the assets of Interactive
Intelligence or is the party into which Interactive Intelligence merges (“Third
Party Successor”).  The license and rights that may be Transferred to said Third
Party Successor shall only cover and apply to Interactive Intelligence’s
Licensed Products as provided by Interactive Intelligence and, in any event,
shall not cover and apply to the products, services, technology, assets or
business operations traceable to the Third Party Successor or its subsidiaries
or affiliates.  Once such a permitted Transfer has occurred, no further Transfer
by the Third Party Successor, by operation of law or otherwise, shall be
permitted and the Third Party Successor shall be bound by all terms, conditions,
restrictions and definitions set forth in this License Agreement.  For purposes
of this Paragraph 10, the term “Transfer” specifically (a) excludes any Change
in Control and any transaction described in Paragraph 11.2 or Paragraph 11.3
below; and (b) includes Transfers through mergers in which Interactive
Intelligence is not the surviving entity.

 

8

--------------------------------------------------------------------------------


 

11.                                 Certain Transactions.

 

11.1                           Change in Control.  In the event there is a
Change in Control, then the license and rights granted to Interactive
Intelligence under this License Agreement shall only cover and apply to
Interactive Intelligence’s Licensed Products [*] as provided by Interactive
Intelligence and, in any event, shall not cover or apply to the products,
services, technology, assets or business operations traceable to the new owner
or controlling company or the subsidiaries or affiliates thereof, unless
AudioFAX, in its sole discretion, elects otherwise in writing.  Any Transfer to
Interactive Intelligence by the new owner or controlling company or the
subsidiaries or affiliates thereof of products, services, technology, assets or
business operations shall be treated as an acquisition by Interactive
Intelligence under Paragraph 11.3 below.  After any Change of Control,
Interactive Intelligence shall continue to be subject to all terms, conditions,
restrictions and definitions set forth in this License Agreement.  Except as
provided in this Paragraph 11.1, nothing in this Paragraph 11.1 shall limit,
expand or otherwise modify the terms and conditions of Paragraph 10 above.

 

11.2                           Spin-offs.  In the event an Interactive
Intelligence business unit, division or operation or its products, services,
technology or assets, which is rightfully operating under the license and rights
granted in this License Agreement (“Enterprise”), is [*] stock distribution in
which the Controlling shareholders of such Enterprise are the same both
immediately before and immediately after such distribution (“Distributed
Enterprise”), and [*] is licensing to users is the same as the technology
developed by Interactive Intelligence, said [*] which shall be [*].

 

9

--------------------------------------------------------------------------------


 

[*] shall be, on a continuing basis, [*] used to determine whether the [*].  In
the event [*] is otherwise sold, transferred or assigned to, or merged with a
party other than the Third Party Successor (“Divested Enterprise”), and the
underlying technology that said Divested Enterprise is licensing to users is the
same as the technology developed by Interactive Intelligence, then said Divested
Enterprise [*] upon the written consent of AudioFAX [*].  [*] shall be, on a
continuing basis [*] used to determine whether [*].

 

11.3                           Acquisitions By Interactive Intelligence.  In the
event Interactive Intelligence acquires, or remains as the surviving entity in a
merger with, another company or business, or acquires products, services,
technology, assets or business operations of said company or business (“Acquired
Enterprise”), then the license and rights granted to Interactive Intelligence
under this License Agreement shall not apply to or cover any of said Acquired
Enterprise, or the products, services, technology, assets or business operations
traceable to same, without the express written consent of AudioFAX [*] provided
that in the event [*] Interactive Intelligence shall be [*] following an
acquisition for the elimination of the Acquired Enterprise’s products that
include technology covered by the Licensed Patents.  During such [*] as the case
may be [*] such products [*] requirement of [*].

 

11.4                           Notice of Change Event.  Interactive Intelligence
shall give notice to AudioFAX of any Change Event within at least thirty (30)
days prior to the effective date of any Change Event.

 

11.5                           Future Negotiations.  Upon the request of
Interactive Intelligence, AudioFAX will negotiate in good faith with Interactive
Intelligence, the Third Party

 

10

--------------------------------------------------------------------------------


 

Successor or the third parties described in Paragraph 11.2 or 11.3 above,
regarding the terms and conditions of a patent license agreement to cover
products, services, technology, assets or business operations, excluded from
coverage under Paragraphs 10 of this License Agreement.

 

12.                                 General Provisions.

 

12.1                           Choice of Law.  This License Agreement will be
governed by, and construed and interpreted according to, the substantive laws of
the State of Georgia.

 

12.2                           Choice of Forum and Attorneys’ Fees.  Any claim
or action arising in any way out of this License Agreement or the Licensed
Patents must be brought in the United States District Court, Northern District
of Georgia, Atlanta Division or, if subject matter jurisdiction cannot be
obtained in that court, in any court of competent jurisdiction sitting in Cobb
County, Georgia.  AudioFAX and Interactive Intelligence hereby submit to the
jurisdiction and venue of said courts for these purposes and waive all defenses
relating to said jurisdiction and venue.  In the event of any litigation or
claim relating to this License Agreement or the Licensed Patents, the prevailing
party shall be entitled to an award of reasonable attorneys’ fees and expenses.

 

12.3                           Entire Agreement.  This License Agreement and the
contemporaneous written agreement of Interactive Intelligence regarding
disclosure of this License Agreement, is the final and entire agreement between
the parties relating to their subject matter and supersedes any and all prior or
contemporaneous discussions, statements, representations, warranties,
correspondence, conditions, negotiations, understandings, promises and
agreements, oral and written, with respect to such subject matter.

 

11

--------------------------------------------------------------------------------


 

12.4                           No Reliance.  The parties each acknowledge that,
in entering into this License Agreement, they have not relied upon any
statements, representations, warranties, correspondence, negotiations,
conditions, understandings, promises and agreements, oral and written, not
specifically set forth in this License Agreement.  All of the parties represent
that they are represented by legal counsel and have been fully advised as to the
meaning and consequence of all of the terms and provisions of this License
Agreement.

 

12.5                           Waiver; Modifications.  No provision of this
License Agreement shall be waived unless in writing signed by the party
effecting such waiver.  No waiver of the breach of any of the terms or
provisions of this License Agreement shall be a waiver of any preceding or
succeeding breach of this License Agreement or any other provisions of it.  No
waiver of any default, express or implied, made by any party hereto shall be
binding upon the party making such waiver in the event of a subsequent default. 
This License Agreement may only be modified or amended by a written agreement
executed by each of the parties.

 

12.6                           Notices. Any notices permitted or required under
the provisions of this License Agreement shall be in writing and shall be
personally delivered or mailed by certified mail, postage prepaid or shall be
sent by overnight courier service addressed as follows:

 

If to AudioFAX:

 

AudioFAX IP LLC

2995 Paces Lake Drive,

Atlanta, GA 30339

Attn:                    Mark Bloomfield, Managing Director

 

With a Copy to:

 

Intellectual Property Asset Corporation

Atlantic Center Plaza, Suite 2400

1180 W. Peachtree Street, N.E.

 

Atlanta, Georgia 30309

Attn:                    David A. Kennedy

Michael W. McLaughlin

 

12

--------------------------------------------------------------------------------


 

Hunton & Williams LLP

Bank of America Plaza

Suite 4100

600 Peachtree Street, NE

Atlanta, Georgia 30308-2216

Attn:                  William M. Ragland, Jr., Esq.

 

If to Interactive Intelligence:

 

Interactive Intelligence, Inc.

7601 Interactive Way

Indianapolis, IN 46278

Attn:                    Dr. Donald E. Brown, M.D., President and Chief
Executive Officer

Stephen R. Head, Chief Financial Officer

 

Such notice shall be effective upon receipt.  A party may change the address for
notices by giving a notice of such change to the other party in the manner
herein provided.

 

12.7                           Severability.  In the event that any one or more
of the provisions contained in this License Agreement shall, for any reason, be
held to be invalid, void, illegal or unenforceable in any respect, such
invalidity, voidness, illegality or unenforceability shall not affect any other
provision of this License Agreement, and the remaining portions shall remain in
full force.

 

12.8                           Cooperation.  Each of the parties hereto shall
execute and deliver any and all additional papers, documents and other
assurances, and shall do any and all acts and things reasonably necessary in
connection with the performance of their obligations hereunder and to carry out
the intent of the parties hereto.

 

12.9                           Titles.  Some Paragraphs of this License
Agreement have titles and some do not.  The fact that some Paragraphs hereof do
not have titles shall have no significance.  The

 

13

--------------------------------------------------------------------------------


 

titles are included for ease of reference only, and shall not be used to
construe the meaning of this License Agreement.

 

12.10                     Authority.  All parties and authorized representatives
signing this License Agreement represent and warrant that they have authority to
execute and enter into this License Agreement.

 

12.11                     Counterparts.  This License Agreement may be executed
in multiple counterparts.

 

13.                                 Confidentiality and Press Release.

 

The terms and conditions of this License Agreement are confidential to
AudioFAX.  Interactive Intelligence shall not disclose any such terms and
conditions during the term of the License Agreement and for a period of one (1)
year after termination for any reason or expiration of the License Agreement,
except as required by law and as set forth below.  Each Party may disclose the
terms of this License Agreement: (a) as required by a court or other
governmental authority or as otherwise required by law; (b) in confidence to a
party’s professional advisors (e.g., legal counsel, accountants, auditors,
financial institutions); (c) in confidence in connection with negotiations
regarding a merger, or sale of all or substantially all of the assets or stock
of a party; or (d) in confidence in connection with negotiations regarding the
sale of the Licensed Patents to a third party.  The parties agree that each may
use in any press release all or any portion of the statement attached hereto as
Exhibit A, and may quote and republish any portion of said statement.  The
parties agree that in the event of media or other inquiries, each will confirm
the accuracy of the statements in Exhibit A regarding this License Agreement.

 

14

--------------------------------------------------------------------------------


 

14.                                 Release.

 

AudioFAX agrees to release Interactive Intelligence, its alliance partners (such
as resellers, distributors, VARs and other marketing partners) and customers, in
their capacities as such, from any and all claims and causes of action for
infringement of the Licensed Patents by the import, manufacture, use, offer for
sale or sale of Interactive Intelligence’s Licensed Products, arising from the
beginning of time to the Effective Date.  Nothing in this release shall apply or
extend to any claims or causes of action relating to Excluded Market Products. 
AudioFAX may terminate this release upon the material breach by Interactive
Intelligence of the terms and conditions of this License Agreement.

 

[The rest of this page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this License Agreement through
their duly authorized representatives on the respective dates set forth below.

 

AUDIOFAX IP LLC

 

 

 

 

 

By:

/s/ Michael W. McLaughlin

 

 

 

 

Name:

Michael W. McLaughlin

 

 

 

Title:

Authorized Agent for AudioFAX IP LLC

 

 

 

Date:

January 14, 2005

 

 

 

 

 

INTERACTIVE INTELLIGENCE INC.

 

 

 

 

 

By:

/s/ Stephen R. Head

 

 

 

 

Name:

Stephen R. Head

 

 

 

Title:

Chief Financial Officer

 

 

 

Date:

January 14, 2005

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

January XX, 2005

 


AUDIOFAX AND INTERACTIVE INTELLIGENCE ANNOUNCE PATENT LICENSE AGREEMENT


 

ATLANTA, GA – AudioFAX IP LLC and Interactive Intelligence, Inc. (Nasdaq: ININ)
today announced that they have entered into a patent license agreement.  Under
the license agreement, Interactive Intelligence has obtained a non-exclusive,
perpetual license to use AudioFAX’s technology.  Specific terms of the license
and settlement agreements are confidential.

 

The AudioFAX patents cover a broad range of inventions that incorporate fax
store-and-forward technologies.  Many of these technologies are used daily by
millions and include products and services such as fax mail, fax broadcasting,
fax-on-demand and “real-time” fax over the Internet.

 

“AudioFAX is proud to announce our newest licensee, Interactive Intelligence,”
stated Mark Bloomfield, Managing Director of Atlanta-based AudioFAX.  “Each new
licensee further validates our licensing program.”

 

AudioFAX IP LLC was established to license and administrate its
telecommunications patents.  The company was created as a spin-off from
AudioFAX, Inc., an Atlanta-based company founded in 1987, which is credited with
pioneering many of the technologies now used in the enhanced fax industry. 
AudioFAX initiated a patent licensing program in early 1997 with the help of
intellectual property experts from the IP investment and asset management
company IPAC, LLC and the law firms of Hunton & Williams (AudioFAX’s licensing
and litigation counsel) and Womble, Carlyle, Sandridge & Rice (AudioFAX’s patent
counsel).

 

“The AudioFAX Patent Licensing Team is pleased to have licensed the AudioFAX
patents to Interactive Intelligence and looks forward to continued success in
licensing these patents throughout the industry,” said William M. Ragland, Jr.,
Partner at Hunton & Williams.

 

Since its inception, the AudioFAX Patent Licensing Program has entered into
license agreements with over 30 companies.  AudioFAX’s list of licensees
includes AT&T, MCI Telecommunications, Cisco Systems, Sprint, WorldCom, NEC,
Cable & Wireless, 3Com, j2 Global, Mitel, Captaris, Intervoice, LogicaCMG,
Siemens, Premiere Technologies (PTEK Holdings), Boston Technology (now part of
Comverse Technology), FaxSav (formerly known as NetMoves and now part of
EasyLink Services), and Xpedite (now part of PTEK Holdings), among others.

 

Companies interested in a license to the AudioFAX patents may contact David
Kennedy or Michael McLaughlin of IPAC at (404) 874-0026 or
dkennedy@ipassetcorp.com and mmclaughlin@ipassetcorp.com.

 

17

--------------------------------------------------------------------------------